             Case 1:20-cv-10101-IT Document 77 Filed 03/01/21 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

 BIG BEINGS USA PTY LTD AND LB
 ONLINE & EXPORT PTY LTD d/b/a
 LOVE TO DREAM ONLINE AND
 EXPORTS,
                                                        No. 1:20-cv-10101-IT
                Plaintiffs,
                                                        Leave to File Granted on March 1, 2021
        v.

 NESTED BEAN, INC.,

                Defendant.


   PLAINTIFFS’ REPLY TO NESTED BEAN’S RESPONSE TO MOTION TO STAY

       Plaintiffs Big Beings USA Pty Ltd and LB Online & Export Pty Ltd d/b/a Love to Dream

Online and Exports (sometimes together, “LTD”) hereby respond to “Nested Bean’s Response to

[Love to Dream]’s Motion to Stay” [ECF No. 74] to the extent that Nested Bean argues that the

Case should be dismissed rather than stayed. It should be noted that Nested Bean agrees that “[i]f

the Court does not believe this case is ripe for dismissal as pled, then Nested Bean will consent

to a stay pending completion of the IPR.” [Id. at 6.]

       Nested Bean’s dismissal arguments renew the request it made in the “Joint Status Report

for December 9, 2020.” [ECF No. 69.] In its portion of the Status Report, filed before PTAB

instituted the IPR, LTD requested that the stay in the case be lifted such that LTD could proceed

to move to amend to add indirect (inducement) infringement claims in light of the Court’s claim

construction order. [Id. at p. 1.] Nested Bean requested that the case be dismissed or,

alternatively that a schedule be set for a summary judgment motion. [Id. at 3-4.]

       LTD welcomes the opportunity to file (should the Court lift the stay) and has already

prepared, a motion to amend. The motion to amend and attached proposed amended pleading



                                                 1
           Case 1:20-cv-10101-IT Document 77 Filed 03/01/21 Page 2 of 6




describe in detail, with multiple specific examples taken from post-complaint advertisements and

related marketing collateral, including images from Nested Bean’s website, sponsored YouTube

videos and sponsored Instagram accounts, how NB is inducing widespread direct infringement

under this Court’s claim construction order.

       By way of example and pertinent to establishing that Defendant encourages customers to

use Zen One with the wing tips “positioned above a horizontal plane drawn at the highest point

of the neck hole,” there are numerous images establishing this limitation including the following:




                                                2
Case 1:20-cv-10101-IT Document 77 Filed 03/01/21 Page 3 of 6




                             3
           Case 1:20-cv-10101-IT Document 77 Filed 03/01/21 Page 4 of 6




       While LTD rejects the notion that the Motion to Stay (or response thereto) is the proper

context to debate the merits of a motion to amend to add indirect (inducement) infringement

claims, LTD briefly shows below why Nested Bean’s two points are meritless.

       Firsts, LTD agrees that direct infringement is a requisite element of an indirect

infringement claim. However, notwithstanding Nested Bean’s representations to the contrary

LTD, has not admitted that there is no direct infringement at all. Indeed, LTD’s portion of the

Status report expressly explains how there is direct infringement by the customers of Nested

Bean. [ECF No. 69 at I.] Moreover, during the November 23, 2020 teleconference with the Court

[ECF No. 66], counsel for LTD expressly corrected counsel for Nested Bean when counsel

represented to the Court that LTD had conceded that there is no direct infringement. Counsel for

LTD expressly stated that there is direct infringement by the customers, even under the Court’s

claim construction. Nested Bean’s Response notably fails to acknowledge this exchange.

       The only concessions LTD has made, based on the claim construction of this Court,

which LTD respectfully disagrees with, regards direct infringement by Nested Bean. Thus, the

Court should reject Nested Bean’s attempt to expand a narrow concession into a broad-based

admission that never occurred.

       Second, Nested Bean argues in a number of places that LTD should have and would have

moved to amend earlier to add the indirect (inducement) infringement claim if it thought it had a

meritorious motion. [E.g., ECF No. 69 at p. 5.] This is a reckless argument at best. Nested Bean

knows (but fails to discuss) that this Court entered an early stay to facilitate a focused claim

construction process [ECF No. 49 at p. 2], and this stay has not been lifted. Furthermore, that

stay order expressly stated that it was being entered without prejudice to a later motion to amend:

“Such stay will not prejudice either Party regarding any outstanding issues, including discovery




                                                  4
           Case 1:20-cv-10101-IT Document 77 Filed 03/01/21 Page 5 of 6




issues and potential amendments to pleadings, should the stay be lifted.” The Court’s claim

construction order even expressly stated that it was not intending to address infringement issues

when the accused product is worn by the infant [ECF No. 61, FN No. 5 at p. 13] -- the direct

infringement portion of LTD’s proposed indirect (inducement) claim.

       LTD respectfully submits that the Court need not expend resources resolving the above

issues. The case can be stayed to allow for the IPR, and if Nested Bean prevails in the IPR as to

all claims, this case will in fact be over (subject to appeals). If Nested Bean does not prevail on

invalidating all asserted claims, the case can be re-opened with the invalidity issues narrowed

through IPR estoppel and the indirect (inducement) claims can be addressed at that time.

       Respectfully submitted on this 1st day of March, 2021.

                                              /s/ John L. North
                                              Douglas R. Kertscher (admitted pro hac vice)
                                              John L. North (admitted pro hac vice)
                                              HILL, KERTSCHER & WHARTON, LLP
                                              3350 Riverwood Parkway
                                              Atlanta, Georgia 30339
                                              Telephone: (770) 953-0995
                                              Facsimile: (770) 953-1358
                                              Email: drk@hkw-law.com
                                                      jln@hkw-law.com

                                              Robert R. Lucic (BBO # 677494)
                                              Sheehan Phinney Bass & Green, P.A
                                              28 State Street, 22nd Floor
                                              Boston, MA 02109
                                              Phone: 603.627.8188
                                              Fax: 617.439.9363
                                              Email: rlucic@sheehan.com

                                              Peter A. Nieves (admitted pro hac vice)
                                              Sheehan Phinney Bass & Green, P.A.
                                              1000 Elm Street, 17th Floor
                                              Manchester, NH 03101
                                              Phone: 603.627.8134
                                              Fax: 603.641.2353
                                              pnieves@sheehan.com



                                                  5
           Case 1:20-cv-10101-IT Document 77 Filed 03/01/21 Page 6 of 6




                                  CERTIFICATE OF SERVICE

        I certify that this 1st day of March, 2021, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which automatically sends email notification of

such filing to registered participants.

                                                            /s/ John L. North
                                                            John L. North




                                                  2
